Case:18-18627-JGR Doc#:14 Filed:10/03/18              Entered:10/03/18 19:25:19 Page1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                       )
                                             )
DENNIS K. OBDUSKEY,                          )
                                             )      Case No.: 18-18627 JGR
                                             )      Chapter 13
Debtor.                                      )


     4001-1 NOTICE OF MOTION REGARDING CONTINUATION OF
                        AUTOMATIC STAY

                         OBJECTION DEADLINE: October 17, 2018

      YOU ARE HEREBY NOTIFIED that a Motion regarding the continuation of the
Automatic Stay has been filed with the court, a copy of which is attached hereto.

       A hearing on the motion has been set for Tuesday, October 23, 2018 at 9:30 a.m. at the
U.S. Bankruptcy Court, 721 19th Street, Courtroom B, 5th Floor, Denver, Colorado 80202.

       IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this court a
WRITTEN OBJECTION to the motion on or before objection deadline listed above, and serve a
copy upon Movant’s attorney, whose address is listed below.

        If you file an objection, you are REQUIRED to comply with L.B.R. 4001-1(cc) regarding
hearing procedures, including (1) the timely submission and exchange of witness lists and
exhibits and (2) attendance at the above-scheduled hearing in person.

       IF YOU FAIL TO FILE AN OBJECTION, the scheduled hearing will be vacated and an
order granting the relief requested may be granted without further notice to you.

         Respectfully submitted this 2nd day of October, 2018.

                                             LAW OFFICE OF STEPHEN H. SWIFT, P.C.

                                                /s/ Stephen H. Swift
                                             Stephen H. Swift, #14766
                                             Attorney for the Debtors
                                             733 East Costilla, Suites A&B
                                             Colorado Springs, CO 80903
                                             (719) 520-0164
                                             (719) 520-0248 fax transmission
